                                        COUNTY OF SUFFOLK




                                              STEVEN BELLONE
                                         SUFFOLK COUNTY EXECUTIVE

        DENNIS M. COHEN                                                         DEPARTMENT OF LAW
        COUNTY ATTORNEY

        June 10, 2020

        Hon. Ramon E. Reyes, Jr., U.S.M.J.
        United States District Court
        Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, New York 11201

        Re:     Aubin v. County of Suffolk et.al .
                19-cv-4985 (DLI)(RER)

        Dear Judge Reyes:

        As the Court is aware, the Suffolk County Attorney’s Office represents the County
        Defendants in the above-referenced matter. Pursuant to our telephone conference earlier
        today, please accept this correspondence as a joint motion from Plaintiff’s Counsel and I
        to amend the Discovery Schedule/ Case Management Statement in this case as follows:

                       Deadline for joinder/ amendment of the pleadings: July 25, 2020

                       The parties shall make required Rule 26(a)(2) disclosures with respect to:
                              expert witnesses on or before October 13, 2020
                              rebuttal expert witnesses on or before November 16, 2020

                       All discovery, including depositions of experts, shall be completed on or
                        before January 15, 2021

        We thank the Court for its consideration of this matter.

        Dennis M. Cohen
        County Attorney
        /s/ Stacy A. Skorupa
        By: Stacy A. Skorupa
        Assistant County Attorney

        cc:      Ernest Spivak, Esq. (via ECF)


LOCATION                                     MAILING ADDRESS
                                               P.O. BOX 6100                                      (631) 853-4049
H. LEE DENNISON BLDG.
                                          HAUPPAUGE, NY 11788-0099                     TELECOPIER (631) 853-5169
100 VETERANS MEMORIAL HIGHWAY
